EXHIBIT 10.3
 

 
EXECUTIVE CONSULTING AGREEMENT
 
This Agreement (the “Agreement”) is entered into as of 26 October 2014 by and
between E-Waste Systems, Inc.,  a
Nevada,  USA  company  whose  registered  address  is 1350  E.
Flamingo,  #3101  - Las  Vegas,  NV 89119 and its subsidiaries, including
E-Waste Systems (UK) Ltd (together “EWSI”), and Simon Hundal 6
Sweet   Chariot   Way,   Admaston,   Telford,   Shropshire,   TF1   3JE   Tel:   07983   174   745
Email:  simon_hundal@hotmail.com (the “Consultant”).
 
Whereas,   EWSI  is  a  publicly  traded  (OTCBB:   EWSI),  environmentally   focused  and  socially
responsible company supplying highly skilled management services, branded
solutions for environmental processes, and related technologies to companies
globally in fields which include electronics and other waste recycling and
related reverse logistics services, management services, and incubator services
and it wishes to expand these services and the geographies in which it operates,
and
 
Whereas, the Consultant, is based in the United Kingdom (where the Company
desires to aggressively expand) and is an internationally experienced
professional actively engaged with and who has personal knowledge of a number of
organizations which could be considered as customers, partners with, acquisition
targets for, operating contractors, technology suppliers, or investors into
EWSI, and
 
Whereas, EWSI desires to expand its business, and desires to obtain the benefit
of the knowledge, location, expertise and contacts which the Consultant
possesses to help achieve its objectives, and
 
Whereas, EWSI desires to retain the Consultant to provide executive operations
management, business development, acquisition sourcing and related services to
take advantage of the Consultant’s experience and wishes to exploit such
commercial opportunities, and the Consultant is willing to provide such
consulting services acting on behalf of EWSI.
 
Now therefore, in consideration  of the mutual covenants and promises contained
herein, the Parties hereto agree as follows:
 
1.  Engagement; Consultant Relationship; Duties; Title.  EWSI hereby engages the
Consultant, and the Consultant hereby agrees to render, consulting and
management services to EWSI in connection with the expansion of the business.
The Consultant shall report to the CEO or such other person as the CEO shall
designate and provide a routine (not less than monthly) report outlining the
developments, operational results achieved and engagements performed.
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 




 


 
The Consultant shall devote such of his time and effort as is reasonably
required to perform the services described herein. The Consultant shall perform
the services with a level of care, skill, and diligence that a prudent
professional acting in a like capacity and familiar with such matters would use,
and shall agree to abide by the rules of governance established by EWSI’s board
of directors, including but not limited to, the Code of Business Conduct and
Ethics and the Insider Trading Policies (copies of which are available and
maintained on the EWSI website).
 
It is understood that having the credibility of a title of distinction may
enhance the Consultant’s success, and EWSI hereby allows the Consultant to use
the title of and be appointed to the role of Director,
and Chief Operations Officer and Business Development, E-Waste Systems (UK) Ltd
for the term of this engagement.    EWSI  shall include  reference  to this role
on its website,  in the ‘Team’  section,  and shall provide an EWSI email
address for correspondence.
 
2.  Term and Termination. The term of this Agreement shall begin on the date
first signed and
shall  continue  until  the  first  anniversary  of  the  date  of  this  Agreement  (the  ‘Termination  Date’)  unless
terminated by either Party as described herein (the “Term”).  EWSI may terminate
this agreement for cause (defined as immoral, unethical, or illegal behavior or
failure or refusal to follow any directive of the Board of
Directors  or  the  CEO  by  the  Consultant)  without  prior  notice  and  without  any  further  obligation  to
Consultant regardless of any pending business opportunities.  Should EWSI
terminate this agreement without
cause,  it  shall  provide  the  Consultant  with  thirty  days  notice.    Upon  such  termination  without  cause,
Consultant shall provide to EWSI a list of pending opportunities and the Parties
shall agree on the legitimacy of such opportunities.  Should EWSI subsequently
conclude a transaction as described in such list of pending opportunities within
6 months of Termination Date, EWSI shall pay to Consultant any fees deriving
from
such  transactions   in  accordance   with  this  Agreement.   EWSI  reserves   the  right  to  apply  unilateral
modifications to this agreement, but only in writing.
 
Should the Consultant terminate this agreement other than due to a breach of
this Agreement by EWSI, or in the event Consultant is terminated for Cause as
described above, Consultant shall forfeit any claims to compensation for
transactions completed by EWSI following the termination date, unless the fees
earned were for work completed by the Consultant prior to the termination date.
 
If neither Party elects to terminate this agreement prior the first term as
described above, the agreement shall be automatically be extended for a
subsequent one year term under the same conditions.
 
3.  Compensation. The compensation structure is incentive-based. The form,
amount and timing of compensation will be agreed by the Parties upon the closing
by EWSI of any opportunity with the terms reflective of the payments to EWSI by
customers, clients, deal partners, investors or others sourced by the
consultant. The base compensation, which is subject to periodic review, is shown
in Schedule A attached.
 
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

 


 

 
 


EWSI reserves the right to issue the compensation in EWSI common stock or in
cash, with the default being cash when cash is received by EWSI. The common
stock issued shall be newly issued restricted common shares.
 
Unless otherwise required by law, all such compensation shall be payable without
deduction for national or local income taxes, social security or any other
amounts, which shall remain the responsibility of the Consultant.
 
4.  Expenses. The Consultant shall pay for his own expenses unless otherwise
agreed or required by EWSI and pre-approved.    A budget for such expenses shall
be created and approved with an initial expectation that local travel shall not
exceed £1,500 or its equivalent (as soon as possible a Company credit or debit
card will be made available for this purpose).
 
5.  Independent  Contractor. The Consultant is an independent  contractor
providing services to EWSI. The Consultant is not an agent of EWSI and shall
have no right to bind EWSI, except as expressly and duly authorized by
affirmative action of the CEO or board of directors. EWSI, as appropriate, will
report all payments to be made hereunder on Forms 1099 (or their equivalent in a
different country) as payments to the Consultant for independent contracting
services. EWSI shall not carry worker’s compensation insurance to cover the
Consultant. EWSI shall not pay any contributions to Social Security,
unemployment insurance, federal or state withholding taxes, or their equivalent
in another country, nor provide any other contributions or benefits that might
be expected in an employer-employee relationship.
 
6.  No Assignment. Unless otherwise agreed with EWSI, the Consultant shall not
subcontract his
duties  or  cause  any  other  person  or  entity  to  perform  his  services.  The  Consultant  shall  therefore  not
voluntarily or by operation of law assign or otherwise transfer the obligations
incurred on his part pursuant to the terms of this Agreement without the prior
written consent of EWSI. Any attempted assignment or transfer by Consultant of
his obligations without such consent shall be voided.
 
7.  Payment of Fees. The Parties agree that no compensation shall be due to
Consultant except as
to  the  extent  of  ascertainable  and  quantifiable  value  to  EWSI  determined  by  EWSI  in  its  reasonable
discretion and EWSI has no obligation to accept opportunities brought or
introduced by Consultant and shall evaluate and accept or decline such
opportunities in its sole and absolute discretion.
 
8.  Confidentiality,   Non-Competition   and
 Non-Circumvention.     During  the  term  of  this Agreement and for a period
of two (2) years after, EWSI and Consultant agree that neither of them, nor any
affiliate of them, directly or indirectly, or in any other capacity, will (i) in
any manner influence any person
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 




 
 


who is an employee of the other Party to leave such service or hire any such
person, (ii) contact or solicit any Person that is or at any time within the one
year period immediately prior to the date of this Agreement was a customer of
EWSI or Consultant for the purpose of providing products, services or business
competitive with that provided  by the other Party, or provide any such
products, services or business to any such Person, (iii) request or advise any
suppliers, customers or accounts of the other Party to withdraw, curtail or
cancel any business that is placed with the other Party, (iv) use or disclose,
or cause to be used or disclosed, any
secret,  confidential  or  proprietary  information  of  either  Party,  which  is  stipulated  by  either  Party  as
confidential, regardless of the fact that EWSI and/or Consultant or any EWSI
Affiliate may have participated in the development  of that information,  or (v)
make any disparaging  remarks about the other Party, their employees or
officers, or their services, practices or conduct.
 
9.  Contracts  or  Other  Agreements  with  Current  or  Former  Employer  or
 Business.  The Consultant hereby represents and warrants that he is not subject
to any agreement with respect to which the Consultant’s engagement by EWSI would
be a breach.
 
10.  Modification  of Agreement. This Agreement may be modified at any time by
EWSI or at any time by a written supplemental agreement executed by both
Parties.
 
11.  Notice. All notices  and other communications  required  or
permitted  under  this Agreement shall be in writing and, if mailed by prepaid
first-class mail or certified mail, return receipt requested, shall be deemed to
have been received on the earlier of the date shown on the receipt or three (3)
business days after the postmarked date thereof. In addition, notices hereunder
may be delivered by hand, facsimile transmission or overnight courier, in which
event the notice shall be deemed effective when delivered or transmitted.
 
All notices and other communications under this Agreement shall be given to the
Parties hereto at the following addresses:
 
If to EWSI:
 
Susan Johnson, Secretary-Treasurer
 
12075 Northwest Blvd, Building 300
 
Cincinnati, Ohio 45246
 
Email:   sjohnson@ewastesystems.com
 
If to Consultant: Simon Hundal
 
6 Sweet Chariot Way, Admaston,
 
Telford, Shropshire, TF1 3JE
 
Email:  simon_hundal@hotmail.com
 
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 




 


 
 
or to such other address as the Parties hereto may specify, in writing, from
time to time.
 
12.  Waiver  of
 Breach. The  waiver  by  either  Party  of  any  breach  of  any  provision  of  this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.
 
13.  Entire Agreement. This Agreement contains the entire agreement of the
Parties relating to the subject matter of this Agreement and supersedes any
prior written or oral arrangements with respect to the Consultant’s engagement
by EWSI.
 
14.  Successors, Binding Agreement. Subject to the restrictions on assignment
contained herein, this Agreement shall inure to the benefit of and be
enforceable by EWSI’s successors and assigns.
 
15.
 Validity. The  invalidity  or  unenforceability  of  any  provision  of  this  Agreement  shall  not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
 
16.  Survival of Obligations. The duties and obligations contained in Paragraphs
6, 12, 13, 15 and 17 shall survive the expiration or termination of this
Agreement.
 
17.  Multiple  Counterparts.  This Agreement  may be
executed  simultaneously  in two or more counterparts, each of which shall be
deemed an original, but all of which shall together constitute one and the same
Agreement.
 
18.  Tax Withholding; Indemnification. By reason of Consultant’s relationship
with EWSI as an independent contractor, all sums required to be paid by EWSI to
Consultant shall be paid in full, without reduction for any withholding taxes,
employers’ taxes, social security taxes, payments or contributions, and
similar  employer   withholdings,   deductions   and  payments.   Consultant   acknowledges   and  agrees  that
Consultant shall be solely responsible for making all such filings and payments
and shall indemnify and hold harmless EWSI for any liability, claim, expense or
other cost incurred by EWSI arising out of or related to the obligations of
Consultant pursuant to this Paragraph 16.
 
19.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada, USA.
 
 
 
 
 


 
- 5 -

--------------------------------------------------------------------------------

 




 




 
20.  Headings. The headings of the Paragraphs of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.

 
IN WITNESS WHEREOF, the Parties hereto have executed, or cause their duly
assigned agent to execute, this Agreement as of the date first set forth above.
 


 

For E-Waste Systems, Inc.  Consultant                 By:  /s/   Martin
Nielson                                                         By:  /s/   Simon
Hundal                                                                      
Martin Nielson, CEO                 Simon Hundal

 
 
              


Attachments:
 
Exhibit A Compensation Schedule for Consultant
 
 
 
 
 
 


 
- 6 -

--------------------------------------------------------------------------------

 




 


 
Exhibit A:  Compensation Schedule for Consultant
 


1. On Target Earnings.        $150,000 per annum
 
This amount is the on-target earnings expected under this agreement.  This
expectation will be reviewed quarterly.  All earnings under this agreement are
commissions or incentive payment based solely on the closing of and payment to
EWSI for deals brought by the Consultant, and there is therefore no guarantee
that the On Target Earning shall be paid.  However it is in the best interests
of the Consultant and the Company that transactions are closed which the
Consultant sources.  Therefore, if commissions are not earned which are at least
reflecting the OTE, then the Company is not benefitting and this agreement may
be reviewed for termination or adjustment.
 
2. Incentive Compensation from Sales.   20% of Net Revenue
 
Each month, the Company shall pay an incentive payment to the Consultant
equivalent to the Net Revenue from the deals sourced by and closed by the
Consultant and which are processed through operations owned by or which are part
of the Company’s network, as it may be extended from time to time, and will only
be paid when then Company has earned and been paid the revenue from the
source.  The Net Revenue shall be determined by subtracting total revenue
sourced by the Consultant and recorded for each month for each location, less
all direct cost of sales, including direct labor, transportation/freight, sales
commissions, incentives, revenue sharing, payments to customers, etc.  All such
amounts are subject to verification by the Company’s auditors.
 
3. Business Development Incentives.    Variable; paid based on value created
 
The Company shall incentivize the Consultant to bring and execute transactions
which create value for the Company by building its infrastructure, growing its
brand, increasing sales, completing new contracts, sourcing acquisitions or
joint ventures, hiring key personnel, and other such growth initiatives as the
Company and the Consultant may agree upon.  Incentive payments include the
following:
 
a.      Investment.  10% of the value of any investment brought to the Company
 
b.      New Commercial Contracts.  2% of the gross value of the contract for the
greater of the first year or the fixed term, for any contract executed by the
Company and paid to the Company and sourced in whole or in part by the
Consultant
 
c.      Acquisition or Joint Venture.  1.5% of the total sales for the most
recent fiscal year of the acquired target brought to the Company by the
Consultant
 
d.      Brand License Sales.  2% of the value of any brand license agreement
closed by the Company and sourced by the Consultant
 
e.       Hiring of executive personnel.  $5,000 or 5% of the first year base
compensation for any executive hired by the Company and sourced by the
Consultant
 
f.        Others as agreed
 
4. Annual Bonus Pool.       Up to 30% of Compensation Earned
 
The Company shall include the Consultant in any Executive Bonus plan adopted by
the Board of Directors, which shall pay up to 30% of at least the base
compensation of the Consultant.
 
5. USA Incentive Stock Option Plan.     5% of the Gross Issued and Outstanding
Common Stock
 
The Company shall, upon adoption by the Board of Directors, include the
Consultant in the stock option plan, which shall include vesting over a
three-year period and other obligations as they are adopted.
 
6. UK Shares.        20% of the Initial Share Capital
 
The Company shall, grant the Consultant these common shares upon execution of
this agreement, which shall have similar three year vesting as the Incentive
Stock Option Plan. The Consultant shall have the right to convert the UK Shares
to USA shares at a value and time as determined by the Board of Directors.
 
 
 
 

 
 
A - 1

--------------------------------------------------------------------------------

 




 
 